

117 HR 1824 IH: Puerto Rico Air Cargo Industry Empowerment Act
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1824IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Miss González-Colón introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, with respect to air cargo in Puerto Rico, and for other purposes.1.Short titleThis Act may be cited as the Puerto Rico Air Cargo Industry Empowerment Act.2.Cargo in Alaska or Puerto RicoSection 41703(e) of title 49, United States Code, is amended—(1)in the subsection heading by inserting or Puerto Rico after Alaska; and(2)by inserting or Puerto Rico after Alaska  each place it appears.